UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7522



GUY CARMICHAEL CRENSHAW,

                                            Plaintiff - Appellant,

          versus


COMMONWEALTH OF VIRGINIA, Unknown and unnamed
John and Jane Doe Attorneys and Officers; CUM-
BERLAND COUNTY SHERIFF’S DEPARTMENT, Unknown
and unnamed John and Jane Doe Sheriff’s Of-
ficers; CUMBERLAND COUNTY, and Federal Drug
Enforcement Team, unknown and unnamed John and
Jane Doe Agents; STEVEN D. GOODWIN; DOUGLAS P.
MCGEE; SA’AD EL-AMIN; JAMES S. GILMORE, III,
Governor; BUCKINGHAM COUNTY SHERIFF’S DEPART-
MENT; FARMVILLE POLICE DEPARTMENT; CLAUDE
MEINHART; RODNEY DAVENPORT; TRAVIS GILLIAM;
TODD PHILLIPS; DENNIS OWNBY, Cumberland County
Sheriff’s Office; PATRICIA SALES, Commonwealth
Attorney; JANET RENO, Department of Justice;
EDGAR M. WRIGHT,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke.    James C. Turk, District Judge.
(CA-00-719-7)


Submitted:   May 17, 2001                   Decided:   May 22, 2001


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Guy Carmichael Crenshaw, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Guy Carmichael Crenshaw appeals the district court’s order de-

nying relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court. Crenshaw v. Virginia, No. CA-00-719-7 (W.D.

Va. Sept. 15, 2000).   We deny Crenshaw’s motion for oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED




                                 2